Citation Nr: 9927251	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  96-23 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for respiratory 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1982 to 
July 1989.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  This case was remanded by the Board in October 
1998 for further development; it was returned to the Board in 
July 1999.


REMAND

Briefly, the veteran contends that the evaluation currently 
assigned his respiratory disability does not accurately 
reflect the severity of that disability.  Pursuant to the 
Board's October 1998 remand, the veteran was afforded a VA 
examination in December 1998 which included pulmonary 
function testing.  While such testing included findings with 
respect to Forced Vital Capacity and Forced Expiratory Volume 
in one second, the pulmonary function test notably did not 
include testing to determine Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
specific names, addresses, and 
approximate dates of treatment for 
all health care providers, private 
and VA, who may possess additional 
records pertinent to his claim. When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained. 

2.  Then, the veteran should be 
scheduled for a VA pulmonary 
examination to determine the 
severity of his respiratory 
disability.  All necessary 
evaluations, tests, and studies, 
including pulmonary function studies 
and tests of maximum exercise 
capacity, should be performed.  The 
examiner should identify whether any 
cor pulmonale, pulmonary 
hypertension or right ventricular 
hypertrophy is present, and should 
comment on the need, if any, for 
outpatient oxygen therapy.  The 
examiner should also provide an 
opinion concerning the impact of the 
respiratory disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should be explained.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
the examiner before the examination, 
for proper review of the medical 
history.  The examination report is 
to reflect whether such a review of 
the claims folder was made.  The 
report must be typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to an increased 
rating for respiratory disability.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


